Citation Nr: 0112755	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for revocation of the forfeiture of 
Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had recognized military service from September 
1941 until his death in March 1942.  The appellant was the 
veteran's spouse at the time of his death.

In January 1976, Department of Veterans Affairs (VA) 
determined that the appellant had forfeited all rights to VA 
benefits.  Thereafter, the record reflects that the appellant 
made numerous but unsuccessful attempts toward restoration of 
her VA death benefits.  The last final denial of the 
appellant's claim for revocation of the forfeiture declared 
against her was by Board of Veterans' Appeals (Board) 
decision in January 1978.

This matter is now before the Board from a May 1999 decision 
by the VA Regional Office (RO) in Manila, Philippines, which 
determined that the recently submitted evidence was not new 
and material and did not warrant revocation of the forfeiture 
declared against the appellant.


FINDINGS OF FACT

1.  The last final denial of the appellant's claim for 
revocation of the forfeiture declared against her was by 
January 1978 Board decision.

2.  The additional evidence submitted to reopen the 
appellant's claim for the revocation of the forfeiture of VA 
benefits either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1978 Board decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1103 (2000).

2.  The evidence added to the record since the January 1978 
decision is not new and material as to whether the appellant 
submitted false evidence in 1972 in support of her claim for 
restoration of death benefits.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999); 
Trilles v. West, 13 Vet. App. 314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, VA determined in January 1976 that the 
appellant had forfeited all her rights to VA benefits.  
Thereafter, she tried to have her claim reopened, but without 
success.  The last final denial for the appellant's claim for 
revocation of the forfeiture declared against her was by 
Board decision in January 1978.

The evidence of record at the time of the January 1978 Board 
decision included the following:

? Documents confirming that the veteran had recognized 
military service in World War II, and that he was killed 
in March 1942.

? A certified marriage certificate from the Office of the 
Local Civil Registrar confirming that the appellant and 
the veteran were married in February 1938.
? A June 1948 VA letter to the appellant informing her of 
her award of death compensation as the unremarried widow 
of the veteran.  By this letter, the appellant was 
informed that her payments of compensation would be 
discontinued upon her remarriage or death.

? In affidavits and letters received after the appellant was 
awarded VA death compensation, statements were made to the 
effect that the appellant had been living continuously and 
openly in a marital relationship with an individual, 
(hereinafter "V. A.") since 1946.  

? Field Examination Reports, with attached depositions, were 
issued in November 1958 and February 1959.  In numerous 
depositions, it was reported that the appellant and V. A. 
were living together as husband and wife and the 
relationship was known in her community.  In her 
deposition, the appellant reported that she gave birth to 
three children after the veteran's death, the first one 
fathered by a man whose first name was "V.," but whose 
surname she did not know.  She stated that the other 
children were fathered by men whose names she did not 
know.  The appellant and her son denied that she had ever 
remarried after the veteran's death.  When questioned 
whether V. A. was the father of one of her children, as 
had been reported by other individuals, the appellant 
stated that V. A. had fathered none of her children.

The above evidence was considered by VA General Counsel's 
Office, which issued a May 1959 report concluding that the 
appellant had not met her burden of substantiating a 
continuing status as the unremarried widow of the veteran 
after December 1946.  In a May 1959 letter from the VA 
Director of Claims Service, the appellant was informed that 
she was not entitled to resumption of payment of death 
compensation because, due to her relationship with V. A., she 
could no longer be considered the unremarried widow of the 
veteran.  

? In a June 1959 affidavit, two individuals reported that 
the appellant and V. A. had never lived together as 
husband and wife, and that V. A. was actually married to 
another woman.

? A marriage certificate and a birth certificate were 
received in June 1959 showing that V. A. was married in 
February 1935 to someone other than the appellant, and 
that they had a child together in May 1935.

The appellant's claim was previously before the Board in 
November 1959, when a decision was issued which found that 
there was substantial evidence warranting an inference of the 
appellant's remarriage to V. A. based on their ostensible 
marital cohabitation since 1946.  The Board found further 
that the evidence, including the failure to locate a record 
showing that the appellant had remarried, was inadequate to 
rebut the inference, and thus the Board held that the 
appellant had not established entitlement to resumption of VA 
death compensation.

In April 1972, the appellant petitioned to have her benefits 
renewed under Public Law 91-376.  She indicated in a July 
1972 letter that she and V. A. had had one child together.  
She also had two other children by other men, and those 
births were the result of her desperate financial situation.  
In response to specific questions asked in a letter from the 
RO, she reported in September 1972 that she was not then 
married nor living with anyone as if she were married, and 
that she was neither married nor living with anyone as if she 
were married in January 1971.  

? Field Examination Reports dated in September and December 
1974 reflect that the appellant admitted she had known V. 
A., but claimed that their relationship existed for only 
one year and ended in 1946.  Depositions from six 
witnesses corroborated the appellant's statements.  
Depositions of six other witnesses indicated that the 
appellant and V. A. were presently living openly and 
continuously in a marital relationship, and had done so 
since the relationship began.  

An April 1975 Administrative Decision concluded that the 
evidence established that the appellant deliberately 
presented false and material evidence to VA when she declared 
in 1972 and 1974 that she had not lived with any man in a 
spousal relationship since 1946.  

By January 1976 VA forfeiture decision, it was held that the 
appellant had forfeited her rights to all VA benefits because 
she had knowingly and intentionally presented or caused to be 
furnished to VA materially false and fraudulent evidence 
misrepresenting her true marital status.  The appellant 
initiated a timely appeal of the administrative decision in 
November 1976.

? In affidavits submitted by at least six individuals 
following the forfeiture decision, it was reported that 
the appellant never remarried or lived with any other man 
since the veteran's death.  It was reported by others that 
she never lived with anyone, "except . . . [V. A.] 
sometime [in] 1946 or 1947."  

? An April 1977 hearing transcript shows that the appellant 
testified before the RO that she and V. A. had lived 
together as husband and wife in 1946, but they separated 
soon thereafter.  She reported that she had not seen V. A. 
since 1947, and two other witnesses, A. C. and D. V., 
corroborated her testimony.  When asked why VA would 
receive information indicating that the appellant was 
still in a marital relationship with V. A. if such were 
not true, the appellant responded that it was probably 
because that information was provided by individuals who 
"envied" her.  

The case was last before the Board in January 1978.  In that 
month, the Board denied her appeal for revocation of the 
forfeiture declared against her, finding beyond a reasonable 
doubt that she had knowingly submitted false evidence in her 
claim for death benefits under the laws administered by VA.

The additional evidence received since the January 1978 Board 
decision includes the following:

? In an October 1993 statement in support of an application 
to reopen her claim, the appellant reported:

As per your record, I had lied of my true 
status, that I had been a common-law wife 
of the late [V. A.].  I am deeply sorry 
for all the fraudulent statements I 
intentionally brought to your office due 
to the ardent desire to support my claim.

? A death certificate was furnished showing that V. A. died 
in August 1985, and a November 1995 joint affidavit was 
furnished indicating same.  

? In a May 1994 letter, the appellant contended that by the 
death of V. A., whom she described as her "common-law" 
husband, she had regained her status as the unremarried 
widow of the veteran.  

? Numerous affidavits from acquaintances, and affidavits 
from a Municipal Mayor, a town councilman, and town 
Captain, were submitted wherein those parties reported 
that the appellant had lived with V. A. before his death; 
that she lived with V. A. due to unavoidable 
circumstances; and she had not remarried since the death 
of V. A.  

? A letter from a priest indicates that the appellant had 
asked for forgiveness for her past, and reported to him 
that she did not have an intention to cohabit with or 
remarry anyone.

Legal Criteria and Analysis

As shown, the appellant's claim for revocation of the 
forfeiture declared against her was last denied by January 
1978 Board decision.  The January 1978 Board decision became 
final on the day she was notified of that decision.  
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 20.1103.  

Despite the finality of a Board decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in Villeza v. Brown, 9 Vet. App. 353 
(1996) and Tulingan v. Brown, 9 Vet App. 484 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that 
where a person seeks revocation of a previously invoked 
forfeiture of VA benefits, the issue to be addressed is not a 
question of the submission of new and material evidence with 
respect to the revocation of the forfeiture, but rather 
whether the person is shown by a preponderance of the 
evidence to be a benefits-eligible claimant for VA benefits 
purposes.  However, in Trilles, 13 Vet. App. 314, the Court 
expressly overruled Villeza and Tulingan, and held that the 
standard for new and material evidence would apply in this 
type of claim.  In the instant case, the Board notes that the 
May 1999 decision shows that the RO adjudicated the 
appellant's claim under the standard of whether new and 
material evidence had been submitted.

However, the Board notes that in the May 1999 RO decision, 
the appellant was furnished the definition of "new and 
material evidence" from Colvin v. Derwinski, 1 Vet. App. 177 
(1991).  The articulated basis for the RO determination as to 
whether she had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome since overruled by the Court of Appeals for the 
Federal Circuit in Hodge v. West, 115 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge indicated that evidence 
may be considered new and material if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision.  Notably, the June 2000 statement of the case 
informed the appellant of the Hodge standard and used it in 
continuing the denial of her claim.

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563 (1993).  The standards regarding the issue of 
finality have been reviewed and upheld.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Among other things, this law eliminated the requirement of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) which 
held that VA could not assist in the development of a claim 
that was not well grounded.  The law provides that specific 
VA action is required to assist in developing a claim.  
However, it also states that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Court has held that to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis; 
first, whether evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a), second, if it finds the evidence 
is "new and material" immediately on reopening it must 
determine whether the claim is well grounded, based on all of 
the evidence, presuming its credibility, and third, if the 
claim is well grounded to proceed to the merits, but only 
after ensuring that the duty to assist had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, and who was the lawful spouse of 
the veteran at the time of his death.  In order to qualify as 
the veteran's surviving spouse she must not have remarried, 
or lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. 
§§ 101(3) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(j), 
3.50(b) (2000).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.901 (2000).

Based on a review of the complete record in this case, the 
Board finds that no new and material evidence has been 
submitted since the January 1978 final Board decision.  The 
additional evidence received includes numerous affidavits and 
statements, and a copy of the death certificate of V. A.

As they relate to this claim, the affidavits and statements 
reflecting that the appellant lived in a spousal relationship 
with V. A. until his death in 1985, and indicating that she 
has not remarried since the death of V. A., are clearly 
"new" in the sense that they contain evidence which the 
Board did not have before it when adjudicating the 
appellant's claim in January 1978.  However, that additional 
evidence simply reflects that the appellant and her 
acquaintances acknowledged she lived in a marital 
relationship with V. A. until the time of his death, and had 
not since remarried.

Even acknowledging that the additional evidence is "new," 
it is not material as it does not bear directly and 
substantially on the essential element that was the specified 
basis for the last final disallowance of the claim, i.e., 
whether or not the appellant made fraudulent statements which 
were the basis of the January 1976 forfeiture of her rights 
to VA benefits.  See Evans, 9 Vet. App. at 284.  Thus, by 
itself or in connection with evidence previously assembled, 
the additional evidence is not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  The new evidence does not contribute to a more 
complete picture as to whether the appellant made fraudulent 
statements in support of her claim.  Nothing in the 
additional evidence is exculpatory of the appellant's 
misdeeds, or indicates that the original VA forfeiture 
decision was improper.  

Although the appellant asserted before the January 1978 Board 
decision that the contentions of those individuals furnishing 
information adverse to her claim were untruthful, no evidence 
to this effect has been submitted in her current attempt to 
have her forfeiture revoked.  To the contrary, the "new" 
evidence, including the appellant's own admissions, confirms 
that she was involved in a spousal relationship with V. A. 
after the veteran's death, that the relationship was in 
effect at the time she submitted her 1972 claim to have her 
VA benefits restored, and that it continued for several years 
thereafter.  Consequently, the additional evidence, to the 
extent that it is relevant to whether the appellant presented 
false evidence to VA in 1972, is in no way favorable to her 
claim.  To the contrary, the new evidence is unfavorable to 
the appellant's claim inasmuch as it tends to show that she 
did in fact lie to VA when she denied that she was then 
living with V. A.  In sum, the additional evidence does not 
tend to negate the established fraud, but rather, it simply 
reiterates information and contentions previously considered 
by the RO and the Board on prior VA determinations.  
Accordingly, the appellant has not submitted "new and 
material evidence" to reopen the claim for the revocation of 
the forfeiture of VA benefits.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996); 38 C.F.R. § 3.156(a).

The Board recognizes that the RO refused to reopen the 
appellant's claim in May 1999 by application of the now 
invalid Colvin materiality standard as to whether there was a 
reasonable possibility that the additional evidence could 
change the outcome.  Yet, as the additional evidence is only 
cumulative as it merely confirms the previously established 
fraud, any error in the RO decision with respect to the 
question of whether new and material evidence has been 
submitted is not prejudicial, and this issue need not be 
remanded for readjudication by the RO.  Meyer v. Brown, 9 
Vet. App. 425 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The appellant not having submitted new and material evidence 
to reopen the claim for the revocation of the forfeiture of 
VA death benefits, the appeal is denied.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 

